                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,

                             Plaintiff,

              v.                                          Case No: 1:18-cr-20504

DECHAUN ANDREW SMITH,                                     Hon. Thomas L. Ludington


                        Defendant.
_________________________________/

  ORDER GRANTING MOTION TO SUPPRESS IN PART, DENYING MOTION FOR
   DISCOVERY, DENYING MOTION FOR EXTENSION, DENYING MOTION FOR
 RELEASE, DENYING MOTION TO EXCLUDE HEARSAY, AND RESETTING CASE
                       MANAGEMENT DATES

       On July 25, 2018, an indictment was returned charging Defendant Dechaun Andrew

Smith with one count of distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1), and

one count of distribution of heroin in violation of 21 U.S.C. § 841(a)(1). ECF No. 1. Defendant

was detained pending trial. ECF No. 5. On September 23, 2018, Defendant filed a motion

seeking bond pending trial. ECF No. 16. The Court heard the motion for bond on October 9,

2018. Two additional telephone status conferences were conducted on October 18 and 24

regarding Defendant’s assertion that he was regularly and legitimately employed. The Court also

heard additional argument on October 31, 2018. The motion was denied for the reasons stated on

the record. ECF No. 20.

                                              I.

       Defendant filed five motions between November 25 and December 18, including: motion

to suppress evidence (ECF No. 22), motion for discovery (ECF No. 23), motion for extension of

time (ECF No. 24), motion to exclude hearsay evidence (ECF No. 25), and emergency motion
for immediate release (ECF No. 31). The government responded to all motions. Defendant filed

a reply to the government’s response to the motion for release, the motion for hearsay, and the

motion for discovery. The replies were untimely. See L.R. 7.1(e); LCrR 12.1. The government

filed a superseding indictment on January 23, 2019. A hearing on the motions was held on

January 30, 2019. The motions will be addressed in turn.

                                               A.

       Defendant moves to suppress statements obtained from Defendant in violation of the fifth

and sixth amendments. On June 28, 2018, BAYANET (a multijurisdictional enforcement team

consisting of officers from multiple counties) allegedly conducted a controlled buy from

Defendant and then arrested him at the Soaring Eagle Casino parking lot. In his motion,

Defendant provided the following narrative of events:

       At the time of the arrest, BAYNET officers did not announce themselves as police
       and had their guns drawn on Mr. Smith. During the transport of Mr. Smith to the
       police department, he was told by the transport officer that “Niggers should stay
       in their city.” He was also told to agree with all of the questions and “you might
       make it.” He was further told that he was being brought to the police department
       because they thought that he was different than the others. Mr. Smith was asked
       questions by the transport officer without advising him of his Miranda rights. Mr.
       Smith was placed in an interrogation room with his hands handcuffed behind his
       back. The interrogation was audio and videotaped. Before the interrogation
       started, Mr. Smith asked that the handcuffs be loosened since his right
       arm/shoulder were hurting. Instead of loosening the cuffs, the officers appear to
       have tightened them. The interrogation started and Lieutenant Rice read Mr.
       Smith Miranda warnings. At 15:01 on the video, Mr. Smith asked for an attorney.
       Lieutenant Rice then stated that they could not talk to him anymore since Mr.
       Smith invoked his right to counsel. Thereafter, Lieutenant Rice states to Mr.
       Smith that “he’s hit.” After, at 18:32 on the video, Mr. Smith waives his right to
       counsel and starts speaking to the officers. Mr. Smith did not sign the waiver of
       his Miranda warnings (see attached sheet).

Mot. at 3 (emphasis added).

       Defendant contends that the statements were obtained in violation of his Miranda rights.

In response, the government does not address this contention, but explains that it does not intend
                                              -2-
to introduce the statements other than for the purpose of impeachment of the Defendant. ECF

No. 27. Statements obtained in violation of a defendant’s Miranda rights may not be used in the

prosecution’s case in chief, but are nevertheless admissible for the purpose of impeachment.

Harris v. New York, 401 U.S. 222 (1971). Defendant advances no argument to the contrary.

Accordingly, the motion to suppress will be granted in part. The statements will be excluded

from the prosecution’s case in chief but may be admissible for the purpose of impeachment.

                                               B.

       Defendant also filed two motions regarding a gentleman he believes to be known as Mr.

Brode. According to Defendant, Mr. Brode is the cooperating individual who BAYNET used to

perform the alleged controlled buy with Defendant. Defendant also asserts that Mr. Brode died in

August, 2018. The government does not confirm whether Mr. Brode was the cooperating

individual, though they acknowledge that their cooperating witness did pass away and will not be

testifying at trial. Indeed, the government acknowledges that they have not provided the defense

with any information regarding the identity of the cooperating individual.

       Defendant first seeks discovery of “all information that the government has regarding Mr.

Brode.” ECF No. 23. Federal Rule of Criminal Procedure 16 requires the government, upon a

defendant's request, “to permit the defendant to inspect and to copy” evidence within

the government's control which is, inter alia, “material to preparing the defense.” Fed. R. Crim.

P. 16(a)(1)(E)(i). “Rule 16 is intended to prescribe the minimum amount of discovery to which

the parties are entitled, and leaves intact a court's discretion to grant or deny the broader

discovery requests of a criminal defendant.” United States v. Richards, 659 F.3d 527, 543 (6th

Cir.2011) (citation and internal quotation marks omitted). To be helpful or material to the




                                               -3-
defense, evidence need not rise to the level that would trigger the Government’s obligation under

Brady v. Maryland. United States v. Amawi, 695 F.3d 457, 471 (6th Cir. 2012).

       The Supreme Court has held that this rule applies “only to ‘shield’ claims that refute the

Government’s arguments that the defendant committed the crime charged.’” United States v.

Pirosko, 787 F.3d 358, 367 (6th Cir. 2015); United States v. Robinson, 503 F.3d 522, 531–32 (6th

Cir. 2007) (quoting United States v. Armstrong, 517 U.S. 456, 462, 116 S.Ct. 1480, 134 L.Ed.2d

687 (1996)); see also United States v. Lykins, 428 Fed.Appx. 621, 624 (6th Cir.2011) (“In

assessing materiality, we consider the logical relationship between the information withheld and

the issues in the case, as well as the importance of the information in light of the evidence as a

whole.”).

       Defendant is seeking information regarding: 1) Mr. Brode’s contact with BAYNET about

the alleged transaction; 2) how BAYNET turned Mr. Brode into an informant; 3) how reliable he

was as an informant; 4) how long he acted as an informant; 5) whether he was paid; 6) whether

he was working for BAYNET in exchange for a sentence reduction; 7) whether he was under

pressure or coercion from the government to cooperate; 8) whether he has a past connection to

drugs; 9) whether “Mr. Brode implicated Mr. Smith in other drug transactions between

eachother.” Mot. at 1-5.

       Defendant asserts that the answers to all of these questions could yield exculpatory

evidence that they might wish to use in cross examining the BAYNET police officers who

supervised the controlled purchase. Defendant is charged with knowingly and intentionally

distributing cocaine base and heroin on June 28, 2018. See ECF. No. 1. If, as Defendant

contends, the cooperating witness is deceased, the government will not be able to use the

cooperating witness’s testimony to establish the elements of the offense. The motivations and

                                              -4-
reliability of the cooperating witness thus have no apparent relevance to the question of whether

Defendant knowingly and intentionally distributed cocaine base and heroin to the cooperating

witness on June 28, 2018. Evidence regarding the communication between Defendant and the

cooperating individual leading up to the alleged transaction could potentially be relevant to an

entrapment defense. Notably, however, defense counsel indicated at the hearing that she has no

intention of pursuing an entrapment defense. The motion for discovery will be denied.

       Defendant also moves to exclude as hearsay all statements by Mr. Brode on the videotape

and/or to BAYNET officers. ECF No. 25. Importantly, it is not clear that Mr. Brode was in fact

the cooperating witness. The government has not identified the cooperating witnesses. Nor is it

clear that the government will offer any statements of the cooperating witness, what those

statements will be, or for what purpose those statements will be offered. Hearsay is a statement

made by a declarant, other than while testifying at the current trial or hearing, offered to prove

the truth of the matter asserted in the statement. Fed. R. Evid. 801(c). Without knowing the

declarant, the statement, or the purpose for which it is offered, it is impossible to determine

whether the statement is hearsay. Therefore, the motion to exclude hearsay evidence, at least at

this juncture, will be denied.

                                               C.

       Defendant also moves for an extension of time to file certain motions. ECF No. 24.

Defendant explains as follows:

       If the Court grants the motion for discovery, in whole or in part, then the defense
       will get additional information, which could lead to a need to file additional
       motions. In addition, the AUSA has not indicated whether he will present “other
       bad acts” testimony under FRE 404(b). If the prosecutor does decide to try to
       present testimony under 404(b), Defendant may need to file a motion to limit or
       exclude such testimony/evidence.



                                              -5-
Mot. at 1. The motion for discovery is denied, as explained above. The government also

indicated that it has no intention to introduce 404(b) evidence into its case in chief. Defendant is

free to renew its motion if and when the government seeks to introduce 404(b) evidence. The

Court will not extend the motion deadline to accommodate a hypothetical motion, the filing of

which will be triggered by a hypothetical event.

                                                           D.

         Defendant also filed an “emergency motion for immediate release.” ECF No. 31.

Defendant argues that he is entitled to immediate release because the Michigan State Police

Crime Lab report (dated Dec. 12, 2018) shows that the amount of cocaine base is 27.3 grams,

and not 28 grams as charged in the indictment.1

         Distribution of 27.3 grams of cocaine base is nevertheless a violation of 21 U.S.C.

841(a). Moreover, Defendant overlooks that the indictment also includes a second count for

distribution of heroin. The crime lab report does not absolve the Defendant of liability, as he

appears to contend in his motion. The government also issued a superseding indictment on

January 23, 2019 which corrected the error.




1
  At oral argument, Defense counsel argued that the timing of the crime lab report and her alleged lack of notice
thereof amounted to a due process violation. Defense counsel did not sufficiently articulate what due process right
was violated, or why the remedy for the alleged violation would be immediate release from prison. More
importantly, her allegations regarding lack of notice are belied by the record. Although the initial field test yielded
28 grams, subsequent testing at the Michigan State Police crime lab yielded only 27.3. The report is dated December
17, 2018. ECF No. 31 at PGID 182. The next day, on December 18, counsel for the government emailed defense
counsel noting “I just received the laboratory report from the Michigan State Police regarding Mr. Smith. The
cocaine base came in at a w[e]ight of 27.30 grams. I indicted Mr. Smith for possessing in excess of 28 grams of
cocaine base. As a result, the charge will need to be amended to remove reference to a minimum amount. Since the
amount of cocaine base appears to be under 28 grams the mandatory minimum is no longer applicable. This may
change your client’s position as it relates to considering a plea . . .” Thus, within one day of receiving the lab report,
counsel for the government alerted defense counsel to the new information and explained the impact of the new
information on Defendant’s potential sentencing exposure. Thereafter, he filed a superseding indictment on January
23 reflecting the change. ECF No. 36.
                                                          -6-
        Nor does the reduced quantity affect the Court’s bond determination, as Defendant argues

for the first time in his reply (which itself was untimely).2 The government acknowledges that

the reduced quantity eliminates the five-year mandatory minimum and reduces the maximum

sentence to 20 years. Defendant therefore concludes that, because there is no longer a mandatory

minimum, “there is no presumption case . . . this case is now simply a guidelines case . . . the

government fails to explain how there is a presumption that no condition or combination of

conditions will reasonably assure the appearance of Mr. Smith and the safety of the community.”

Reply at 2.

        Defendant is incorrect that the removal of the mandatory minimum eliminates the

presumption against bond. To the contrary, pursuant to 18 U.S.C. 3142(e)(3)(A), such a

presumption exists if there is probable cause to believe the defendant has committed “an offense

for which a maximum term of imprisonment of ten years or more is prescribed in the Controlled

Substances act.” (emphasis added). It is the potential statutory maximum sentence, not the

minimum sentence, that determines whether there is a rebuttable presumption against bond.

        In his reply, Defendant also presented additional evidence of his income. Defendant

explains:

        Attached are the check stub payments from AAA showing that Mr. Smith was in
        fact gainfully employed as the caretaker for his disabled son. These stubs
        represent the time period from December, 2016-June 27, 2018. The Court asked
        for this information at the last bond hearing. These check stubs show a legitimate
        source of income for Mr. Smith. Mr. Smith can resume his caretaker duties for his
        young disabled son if the Court grants him a bond.




2
  The motion for emergency release did not seek a new bond determination, but rather argued that Defendant
“should be immediately released since the indictment as charged is legally flawed and cannot be substantiated by the
evidence.” Mot. at 3. Defendant did not suggest that the revised quantity had any potential impact on the bond
determination. That issue was raised in the governments response, at which point Defendant re-directed the focus to
the bond determination.
                                                       -7-
Reply at 4. As explained above, the reply was untimely and the original motion did not ask the

court to revisit its bond determination. Thus, it is unclear that the request for bond is properly

before the Court. However, even treating the original motion as a motion for bond, and

entertaining the untimely reply, the Court’s conclusion does not change. The AAA payments

Defendant receives for taking care of his disabled son do not establish legitimate and regular

employment within the community and do not rebut the presumption that no condition or

combination of conditions will reasonably assure the appearance of Mr. Smith and the safety of

the community.

                                                 II.

        Accordingly, it is ORDERED that the motion to suppress (ECF No. 22) is GRANTED

in part, as set forth above.

        It is further ORDERED that the motion for discovery (ECF No. 23), motion for

extension of time (ECF No. 24), motion to exclude hearsay (ECF No. 25), and motion for

immediate release (ECF No. 31), are DENIED.

        It is further ORDERED that the dates in this matter are rescheduled as follows:

               Plea Cutoff: February 27, 2019

               Final Pretrial Conference: March 6, 2019 at 4:00pm

               Jury Trial: March 19, 2019 at 8:30am

                                                            s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge
Dated: February 21, 2019




                                                 -8-
                         PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon each attorney or party of record herein by electronic means or first
class U.S. mail on February 21, 2019.

                                              s/Kim Grimes
                                              KIM GRIMES




                                        -9-
